DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-22, 25-26, 28, 30-32, 34-38, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gullentops et al. (US Publication 2011/0219973; hereinafter Gullentops) in view of Huang (US Publication 2004/0161705).
With regards to claim 19, Gullentops teaches a process for the production of relief printing plates ([0025-0026]), where a carrier (200) with a polymeric substrate layer (220) is provided (FIG. 1) and a relief (210-212) is formed layer-by-layer on a surface of the substrate (FIG. 1), where the relief is formed by means of the following steps in the specific order of a), b) and then c):
a) single or multiple application of a liquid (radiation curable liquid for forming layers 210-212 FIG. 1, [0032]) comprising at least one reactive monomer ([0117]) to the surface of the substrate layer (220), 
b) diffusion of the reactive monomer into the polymeric substrate layer (220) for a prescribed exposure time ([0026, 0032-0033], i.e. some layers of 212 are printed before curing ([0026]) or partially cured ([0032]), thus, the radiation curable liquid would diffuse with the radiation curable liquid of the previously applied layer, which would provide better adhesion between the layers ([0032])) and 
c) hardening of the relief (“final curing step”, [0032]), 
where in step a) the liquid is applied in accordance with an image to the surface ([0029]) and in step c) the relief that is hardened comprises the polymer of the substrate layer and reactive monomer that has diffused into the material ([0026, 0032-0033]), 
wherein the selection of the reactive monomer ([0131]; specifically, [0055] of EP 1637926 A (its equivalence is US Publication 2006/0054040); these compounds are similar to those disclosed in page 10 of the Specification of the instant application) of the liquid and selection of the polymeric substrate layer ([0152-0153], specifically, [0092] of EP 1637926 A) are such that the diffusion velocity of the reactive monomer in the polymeric substrate layer is in the range from 0.5 µm/min to 100 µm/min (because the reactive monomer and the polymeric substrate disclosed by Gullentops is similar to those as claimed and/or disclosed in the Specification, the materials would have a diffusion velocity as claimed), and
wherein the proportion of the at least one reactive monomer present in the liquid is from 80% by weight to 100% by weight ([0117, 0120] teaches the liquid (in the simplest form) contains at least a photo-initiator (having a preferred amount of 1-10% by weight, [0139]) and a polymerizable compound, thus, leaving the weight of the polymerizable compound being 90-99%).  
However, Gullentops is silent regarding (italicized portions highlight features not taught) where in step a) the liquid is applied in accordance with an image to the surface and where, after the prescribed exposure time of step b), any liquid that remains on the surface, having not diffused into the material, is removed from the surface before step c), and in step c) the relief that is hardened comprises the polymer of the substrate layer and reactive monomer that has diffused into the material.
Huang teaches a layer-by-layer forming process for a flexographic printing plate (abstract).  Huang further teaches any liquid that remains on the surface is removed from the surface ([0070]) before subsequent application of liquid ([0071]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the step of cleaning the plate as taught by Huang to the process of Gullentops to remove any loose materials or debris on the non-image areas ([0070]; Huang).
With regards to claim 40, Gullentops teaches a process for the production of relief printing plates ([0025-0026]), where a carrier (200) with a polymeric substrate layer (220) is provided (FIG. 1) and a relief (210-212) is formed layer-by-layer on a surface of the substrate layer (FIG. 1), where the relief is formed by means of the following steps in the specific order of a), b) and then c):
a) single or multiple application of a liquid (radiation curable liquid for forming layers 210-212 FIG. 1, [0032]) comprising at least one reactive monomer ([0117]) to the surface of the substrate layer (220), 
b) diffusion of the reactive monomer into the polymeric substrate layer (220) for a prescribed exposure time ([0026, 0032-0033], i.e. some layers of 212 are printed before curing ([0026]) or partially cured ([0032]), thus, the radiation curable liquid would diffuse with the radiation curable liquid of the previously applied layer, which would provide better adhesion between the layers ([0032])) and 
c) hardening of the relief (“final curing step”, [0032]), 
where in step a) the liquid is applied in accordance with an image to the surface ([0029]) and in step c) the relief that is hardened comprises the polymer of the substrate layer and reactive monomer that has diffused into the material ([0026, 0032-0033]), and
wherein the proportion of the at least one reactive monomer present in the liquid is from 80% by weight to 100% by weight ([0117, 0120] teaches the liquid (in the simplest form) contains at least a photo-initiator (having a preferred amount of 1-10% by weight, [0139]) and a polymerizable compound, thus, leaving the weight of the polymerizable compound being 90-99%).  
However, Gullentops is silent regarding (italicized portions highlight features not taught) where in step a) the liquid is applied in accordance with an image to the surface and where, after the prescribed exposure time of step b), any liquid that remains on the surface, having not diffused into the material, is removed from the surface before step c), and in step c) the relief that is hardened comprises the polymer of the substrate layer and reactive monomer that has diffused into the material.
Huang teaches a layer-by-layer forming process for a flexographic printing plate (abstract).  Huang further teaches any liquid that remains on the surface is removed from the surface ([0070]) before subsequent application of liquid ([0071]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the step of cleaning the plate as taught by Huang to the process of Gullentops to remove any loose materials or debris on the non-image areas ([0070]; Huang).With regards to claim 20, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 40, characterized in that the steps a) to c) are (i.e. top layer of 220 and lowest most layer of 212 are printed followed by curing, [0026, 0032-0033]).  
With regards to claim 21, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 40, characterized in that the steps a) and b) are implemented from 2 to 100 times (i.e. forming layers 212 as in FIG. 1) and hardening in step c) takes place after the final implementation of the step b) ([0032] teaches “a final curing step is carried out to further harden the layers after all of them have been printed”).  
With regards to claim 22, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 21, characterized in that the step c) is also executed after every nth implementation of the steps a) and b), following the step b), where n is from 2 to 10 (“some of the layers are not cured directly after jetting the layer, but after jetting of a subsequent layer”; in addition, [0032] teaches n is 2 due to printing of layer 232 and 231 before curing and “a final curing step is carried out to further harden the layers after all of them have been printed”).  
With regards to claim 25, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 40, characterized in that the liquid comprises further components selected from the group consisting of photoinitiators ([0120]), plasticizers, emulsifiers, diffusion aids, solvents and surface-active substances.  
With regards to claim 26, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 40, where the reactive monomer is an ester or an amide of acrylic acid or methacrylic acid with mono- or polyfunctional alcohols ([0131]; specifically, [0055] of EP 1637926 A (its equivalence is US Publication 2006/0054040); these compounds are similar to those disclosed in page 10 of the Specification of the instant application), amines, aminoalcohols or hydroxyethers or -esters, an ester of fumaric or maleic acid, or an allyl compound.  
With regards to claim 28, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 40, characterized in that the polymer ([0152-0153]) of the polymeric substrate layer is selected from the group consisting of styrene-butadiene-styrene (SBS), styrene-isoprene-styrene (SIS), styrene-butadiene/styrene-styrene, styrene-isoprene-butadiene- styrene (SIBS) and styrene-butadiene (SB) block copolymers ([0153], specifically, [0092] of EP 1637926 A) and ethylene-propylene-diene rubber (EPDM).  
With regards to claim 30, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 40, characterized in that the substrate layer (220) is free from reactive monomer ([0101, 0110] suggests that layer 220 can be made from other types of materials other than the radiation curable liquid) or comprises less than 10% by weight of reactive monomer.  
With regards to claim 31, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 40, characterized in that the substrate layer (220, [0033]) comprises a plasticizer ([0148-0150]) selected from white oil, butadiene oil, liquid polyisoprene, high-boiling-point esters and paraffin oil ([0149]; more specifically, [0086] of EP 1637926A).  
With regards to claim 32, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 40, characterized in that the substrate layer (220, [0033]) comprises one or more photoinitiators ([0033, 0120], radiation curable liquid comprises a photoinitiator).  
With regards to claim 34, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 40, characterized in that the carrier (200) is composite material comprising at least one dimensionally stable carrier sheet ([0102]) and the substrate layer ([0100]).  
With regards to claim 35, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 40, characterized in that the hardening in step c) takes place via exposure to UV radiation ([0033]).  
With regards to claim 36, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 40, characterized in that the carrier (200) provided takes the form of a cylinder sleeve ([0098]).  
With regards to claim 37, Gullentops, as combined with Huang, teaches (citations to Gullentops) a relief printing plate obtained according to the method of claim 40 ([0025]; FIG. 1).
With regards to claim 38, Gullentops, as combined with Huang, teaches the process as claimed in claim 32.  However, Gullentops, as combined with Huang, is silent regarding characterized in that the exposure time is in the range from 10 seconds to 3600 seconds.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Gullentops teaches a generic exposure time ([0026], the curing of the layers can be fully or partially, which suggests the exposure time can be adjusted based on the user).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the exposure time (including the exposure time as claimed) as 
With regards to claim 41, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 40, wherein the proportion of the at least one reactive monomer present in the liquid is more than 90% by weight ([0117, 0120]; the liquid contains at least a photo-initiator (having a preferred amount of 1-10% by weight, [0139]) and a polymerizable compound, thus, leaving the weight of the polymerizable compound being 90-99%).
With regards to claim 42, Gullentops, as combined with Huang, teaches (citations to Gullentops) the process as claimed in claim 41, wherein the selection of the reactive monomer ([0131]; specifically, [0055] of EP 1637926 A (its equivalence is US Publication 2006/0054040); these compounds are similar to those disclosed in page 10 of the Specification of the instant application) of the liquid and selection of the polymeric substrate layer ([0152-0153], specifically, [0092] of EP 1637926 A) are such that the diffusion velocity of the reactive monomer in the polymeric substrate layer is in the range from 0.5 µm/min to 100 µm/min (because the reactive monomer and the polymeric substrate disclosed by Gullentops is similar to those as claimed and/or disclosed in the Specification, the materials would have a diffusion velocity as claimed).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gullentops et al. (US Publication 2011/0219973; hereinafter Gullentops) in view of Huang (US Publication 2004/0161705), and further in view of Shin et al. (US Publication 2007/0259474; hereinafter Shin).
With regards to claim 23, Gullentops, as combined with Huang, teaches the process as claimed in claim 40.  However, Gullentops, as combined with Huang, is silent regarding the 
Shin teaches the process is characterized in that the liquid (functional material M; [0054]) is applied via application of a mask (30; FIG. 2c) to the surface (10) and application of the liquid through the mask ([0054]), where the liquid reaches the unmasked portions of the surface (FIG. 2c), and where the design of the mask is such that a prescribed replicated image (20) is produced ([0054]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a known process to produce a relief pattern (i.e. direct inkjet printing such as those of Gullentops) with another known process to produce a relief pattern (inkjet printing through a mask ([0064]) as taught by Shin) because the method of Shin would form a high resolution pattern having a high aspect ratio ([0011]; Shin).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gullentops et al. (US Publication 2011/0219973; hereinafter Gullentops) in view of Huang (US Publication 2004/0161705), and further in view of Klinger (US Patent 4,857,434).
With regards to claim 33, Gullentops, as combined with Huang, teaches the process as claimed in claim 32.
However, Gullentops, as combined with Huang, is silent regarding the process is characterized in that the liquid is free from photoinitiators.  
Klinger teaches a liquid is free from photoinitiators (col. 1, lines 13-24; specifically, the usage of a thermal initiator as opposed to a photoinitiator).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of initiator (photoinitiator as taught by Gullentops) with another known type of initiator (thermal initiator as taught by Klinger and its .


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Gullentops et al. (US Publication 2011/0219973; hereinafter Gullentops) in view of Huang (US Publication 2004/0161705), and further in view of Daems et al. (US Publication 2011/0126760; hereinafter Daems).
With regards to claim 39, Gullentops teaches a process for the production of relief printing plates ([0025-0026]), where a carrier (200) with a polymeric substrate layer (220) is provided (FIG. 1) and a relief (210-212) is formed layer-by-layer on a surface of the substrate layer (FIG. 1), where the relief is formed by means of the following steps in the specific order of a), b) and then c):
a) single or multiple application of a liquid (radiation curable liquid for forming layers 210-212 FIG. 1, [0032]) comprising at least one reactive monomer ([0117]) to the surface of the substrate layer (220), 
b) diffusion of the reactive monomer into the polymeric substrate layer (220) for a prescribed exposure time ([0026, 0032-0033], i.e. some layers of 212 are printed before curing ([0026]) or partially cured ([0032]), thus, the radiation curable liquid would diffuse with the radiation curable liquid of the previously applied layer, which would provide better adhesion between the layers ([0032])) and 
c) hardening of the relief (“final curing step”, [0032]), 
where in step a) the liquid is applied in accordance with an image to the surface ([0029]) and in step c) the relief that is hardened comprises the polymer of the substrate layer and reactive monomer that has diffused into the material ([0026, 0032-0033]).
where, after the prescribed exposure time of step b), any liquid that remains on the surface, having not diffused into the material, is removed from the surface before step c), and in step c) the relief that is hardened comprises the polymer of the substrate layer and reactive monomer that has diffused into the material.
Huang teaches a layer-by-layer forming process for a flexographic printing plate (abstract).  Huang further teaches any liquid that remains on the surface is removed from the surface ([0070]) before subsequent application of liquid ([0071]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the step of cleaning the plate as taught by Huang to the process of Gullentops to remove any loose materials or debris on the non-image areas ([0070]; Huang).
Furthermore, Gullentops, as combined with Huang, is silent regarding wherein the polymer of the polymeric substrate layer is selected from polyvinyl alcohol, partially or highly hydrolyzed polyvinyl acetates and polyamide.
Daems teaches a flexographic printing supports wherein the polymer ([0083-0088]) of the polymeric substrate layer is selected from polyvinyl alcohol, partially or highly hydrolyzed polyvinyl acetates and polyamide ([0088]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of flexographic printing support as taught by Gullentops with another known type of flexographic printing support as taught by Daems with reasonable expectation of providing a stable support ([0084]; Daems) as originally intended.

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 

With respect to the remarks on pages 8-9, Applicant argues that claim 19 as amended contains the essential limitation of the proportion of the at least one reactive monomer present in the liquid being from 80% by weight to 100% by weight.  The highest concentration of monomer in Gullentops can be found in Example 2 and amounts to 79.4%.  Gullentops therefore fails to teach an amount of monomer within the claimed range.
The Examiner respectfully disagrees with Applicant’s argument because Gullentops does teach the claimed limitation of the proportion of the at least one reactive monomer.  As mentioned above, Gullentops teaches in paragraphs [0117, 0120] that the liquid in the simplest form contains at least a photo-initiator (having a preferred amount of 1-10% by weight, [0139]) and a polymerizable compound.  Thus, the weight of the polymerizable compound can be calculated to be 90-99%.  To be more specific, Gullentops teaches the liquid may include other components besides the monomers below:

Liquid Components
Weight %
Preferred Weight %
Citation
Photo-initiator
1-10%
1-7%
[0139]
Inhibitors
0.02-2% 
(200-20000 ppm)
-
[0144]
Oxygen Inhibition
0-50%
5-35%
[0147]
Plasticizers
At least 5%
At least 10%
[0150]
Surfactants
Below 20%
Below 10%
[0154]
Colorants
0.01-10%
0.1-5%
[0159]

0.1-10%
0.1-5%
[0160]
Humectants
0.01-20%
0.1-10%
[0163]
Biocides
0.001-3%
0.01-1%
[0165]
Total
6.13% (minimum)
16.33% (minimum)
-


The table above shows other components that may be incorporated into the liquid not counting the monomers.  Thus, the maximum percentage of monomers including the additional components in the table would be 93.87% weight, or preferably 83.67% weight.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853